Detailed Action
Claims 34-85 are pending in this application. Claims 1-33 were cancelled in the Preliminary Amendment filed on 2/10/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 has been considered.
Drawings
	The Drawings filed on 2/10/2020 are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-85 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 9,118,495. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘495 anticipates the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 84 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 84 recites the limitation "the other network device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Unclear to which device “the other network device” refers to, does not refer to “another network device” or “yet another network device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 70,79 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0298367 issued to Furukawa.
As per claim 70,Furukawa teaches a system comprising: at least two broadcast domains(Fig.1,para.19; teaches different LAN sites), wherein one broadcast domain of the at least two broadcast domains includes a discovery device(Fig.1, element 100a, 
As per claim 79, the system of claim 70, further comprising at least one router to route between the at least two broadcast domains(Furukawa, Fig.1, VPN router for communicating between LAN sites).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34,35,40,42,43,50-53,65,68,69,80,81 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson).
As per claim 34,  Aguayo teaches a method of operating a network including two or more broadcast domains comprising: generating, without human intervention, a broadcast domain configuration of one of the two or more broadcast domains(para.22,23 teaches automatically configuring and managing VPNs).
Aguayo however does not explicitly teach transmitting the broadcast domain configuration to another of the two or more broadcast domains.

Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo of automatically configuring and managing VPNs to include the teachings of Poisson of transmitting the same configuration information to VPNs in order to provide the predictable result of automatically configuring and managing a VPN and sending the same broadcast domain configuration to another VPN.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage VPNs(Poisson, para.1).
As per claim 35, the method of claim 34, and further comprising: generating, without human intervention, another broadcast domain configuration of the another of the two or more broadcast domains(Aguayo, para.22,23 teaches automatically configuring and managing VPNs without the need for manual configuration); and transmitting, without human intervention, the another broadcast domain configuration to the one of the two or more broadcast domains(Poisson, Fig.1, para.27; teaches transmitting  the same configuration information to extranet switch of VPN). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo of automatically configuring and managing VPNs to include the teachings of Poisson of transmitting the same configuration information to VPNs in order to provide the predictable result of automatically configuring and managing a VPN and sending the same broadcast domain configuration to another 
As per claim 40, the method of claim 34, and further comprising: updating, without human intervention, the broadcast domain configuration of the one of the two or more broadcast domains in response to a change in the one of the two or more broadcast domains(Aguayo, para.33; teaches a change in configuration such as adding/removing router, changing of subnet setting, the CM generates updated configuration information).
As per claim 42, the method of claim 40, wherein the change comprises: adding or removing without human intervention a device accessible via the one of the two or more broadcast domains((Aguayo, para.33; teaches a change in configuration such as adding/removing router).
As per claim 43, the method of claim 42, wherein accessible includes addressable via an Internet protocol (IP) address(Aguayo, Fig.6B, para.22, teaches the use of IP address).
As per claim 50, the method of claim 34, wherein the transmitting comprises routing the broadcast domain configuration of the one of the two or more broadcast configurations via a wide area network(Aguayo, para.22, teaches WAN).
As per claim 51, the method of claim 34, wherein the transmitting comprises communicating the broadcast domain configuration to the another of the two or more broadcast domains via a controller(Poisson, Fig.1, VPN manager, ie controller,  transmit config.info.).Motivation to combine set forth in claim 34.

As per claim 53, the method of claim 51, wherein the communicating the broadcast domain configuration via a controller takes place with or without being initiated by signaling from the controller(Poisson, Fig.1, VPN manager, ie controller,  transmit config.info.).Motivation to combine set forth in claim 34.
As per claim 65 Aguayo teaches a method of managing a plurality of broadcast domains comprising: receiving at a controller a respective plurality of broadcast domain configurations; from a first subset of the plurality of broadcast domains, the broadcast domain configurations having been generated without human intervention(para.22,23 teaches automatically configuring and managing VPNs without the need for manual configuration). Aguayo however does not explicitly teach transmitting from the controller at least one of the plurality of broadcast domain configurations to a second subset of the plurality of broadcast domains. Poisson explicitly teaches transmitting from the controller at least one of the plurality of broadcast domain configurations to a second subset of the plurality of broadcast domains(Fig.1, para.27; teaches transmitting same configuration information to extranet switch of VPN). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo of automatically configuring and managing VPNs to include the teachings of Poisson of transmitting the same configuration information to VPNs in 
As per claim 68, the method of claim 65, and further comprising: storing at least one of the plurality of broadcast domain configurations(Aguayo, Fig.7A, step 706, storing configuration in local storage).
As per claim 69, the method of claim 68, wherein the storing comprises writing the at least one of the plurality of broadcast domain configurations to a memory device(Aguayo, Fig.7A, step 706, storing configuration in local storage, ie memory).
As per claim 80, Aguayo teaches an apparatus comprising: a network device, the network device including a capability to manage one or more broadcast domains and including generated without human intervention of one of the one or more broadcast domains (para.22,23 teaches automatically configuring and managing VPNs without the need for manual configuration). Aguayo however does not explicitly teach a capability of transmitting a broadcast domain configuration to another broadcast domain of the one or more broadcast domains. Poisson explicitly a capability of transmitting a broadcast domain configuration to another broadcast domain of the one or more broadcast domains(Fig.1, para.27; teaches transmitting same configuration information to extranet switch of VPN). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo of automatically configuring and managing VPNs to include the teachings of Poisson of transmitting the same configuration information to VPNs in order to provide the predictable result of 
As per claim 81, the apparatus of claim 80, wherein the network device comprises a controller(Poisson, Fig.1, VPN manager, ie controller,  transmit config.info.).Motivation to combine set forth in claim 34.
Claims 36-39,67 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2008/0104215 issued to Excoffier et al.(Excoffier).
As per claim 36, Aguayo in view of Poisson teaches the method of claim 34, and further comprising: the broadcast domain configuration of the one of the two or more broadcast domains via the another of the two or more broadcast domains(Aguayo, para.22,23 teaches automatically configuring and managing VPNs ) however does not explicitly teach substantially emulating, without human intervention.
Excoffier explicitly teaches substantially emulating, without human intervention(para.36 teaches translating into a format for compatibility).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson to include the teaching of Excoffier of translating configuration data into a format that is compatible in order provide the predictable result of translating broadcast domain configuration into a compatible format.

As per claim 37, Aguayo in view of Poisson in view of Excoffier teaches the method of claim 36, wherein the substantially emulating comprises substantially translating the broadcast domain configuration to be substantially compatible with or to be substantially compliant with the another of the two or more broadcast domains(Excoffier, para.36 teaches translating into a format for compatibility). Motivation to combine set forth in claim 36.
As per claim 38, Aguayo in view of Poisson in view of Excoffier  teaches the method of claim 36, wherein the substantially emulating comprises augmenting the broadcast domain configuration(Excoffier, para.5, 38; teaches modifying, ie augmenting, the configuration data). Motivation to combine set forth in claim 36.
As per claim 39, Aguayo in view of Poisson in view of Excoffier  teaches the method of claim 36, wherein the substantially emulating comprises transmitting Internet protocol packets via the another of the two or more broadcast domains(Poisson, para.27,28; securely sending data patckets over the network using IP Secure). Motivation to combine set forth in claim 36.
As per claim 67, Aguayo in view of Poisson teaches the method of claim 65, and further comprising: augmenting without human intervention at least one of the plurality of broadcast domain configurations before the transmitting at least one of the plurality of broadcast domain configurations. Excoffier teaches augmenting without human intervention at least one of the plurality of broadcast domain configurations before the .
Claims 41,44,46  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2019/0044822 issued to Gast et al.(Gast)
As per claim 41, Aguayo in view of Poisson teaches the method of claim 40,  and further teaches the one of the two or more broadcast domains(Poisson, Fig.1, teaches two broadcast domains however does not explicitly teach wherein the change comprises: altering without human intervention a service available.
Gast explicitly teaches  altering without human intervention a service available(para.28; teaches filter rule for removing, ie altering, of service)
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson to include the teaching of Gast of filtering to remove service in order provide the predictable result of removing certain services

As per claim 44, Aguayo in view of Poisson teaches the method of claim 42, however does not teach wherein accessible includes addressable via a media address control (MAC) address. Gast explicitly teaches wherein accessible includes addressable via a media address control (MAC) address(para.26; teaches the use of MAC address). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson to include the teaching of Gast of using MAC address in order provide the predictable result of using MAC address for communication. One ordinary skill in the art would have been motivated to combine the teaching in order to manage large set of services(Gast, para.6) and to communicate with devices on the network.
As per claim 46, Aguayo in view of Poisson teaches the method of claim 34, wherein the generating the broadcast domain configuration of the one of the two or more broadcast domain configurations(Aguayo, para.22,23 teaches automatically configuring and managing VPNs) however does not teach  identifying one or more virtual devices as part of the broadcast domain. Gast explicitly teaches identifying virtual devices(para.26; teaches VM). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson to include the teaching of Gast of identifying VMs in order provide the predictable result of identifying VMs in the VPNs. One ordinary skill in the art would have been motivated to combine the teaching in order to manage large set of services(Gast, para.6) and to track what virtual devices are in the VPNs.
Claims 47-49,64,82,85 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2008/0298367 issued to Furukawa.
As per claim 47, Aguayo in view of Poisson teaches the method of claim 34, teaches the broadcast domain configuration and multiple broadcast domains(Aguayo, Fig.1) however does not explicitly teach wherein the transmitting comprises initiating routing of the broadcast domain configuration of the one of the two or more broadcast domains from the one of the two or more broadcast domains to the another of the two or more broadcast domains.
Furukawa explicitly teaches transmitting comprises initiating routing of the broadcast domain configuration of the one of the two or more broadcast domains from the one of the two or more broadcast domains to the another of the two or more broadcast domains(Fig.1,2, element 130,138, para.45; teaches the setting information providing unit providing setting information to other VPN sites).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson of automatically configuring broadcast domain with configuration and apply the teaching of Furukawa of transmitting configuration from one site to another in order to provide the predicable result of sending configuration from one broadcast domain to another broadcast domain.

As per claim 48, Aguayo in view of Poisson in view of Furukawa teaches the method of claim 47, wherein the initiating comprises transmitting the broadcast domain configuration to one or more routers(Furukawa, Fig.2, setting information sent to other routers at other sites). Motivation to combine set forth in claim 47.
As per claim 49, the method of claim 48, wherein the transmitting comprises transmitting a wireless signal(Aguayo, para.23, teaches wireless routers).
As per claim 64, Aguayo in view of Poisson teaches the method of claim 34, however does not explicitly teach wherein the two or more broadcast domains comprises more than two broadcast domains. Furukawa explicitly teaches wherein the two or more broadcast domains comprises more than two broadcast domains(Fig.1,2, element 130,138, para.45; teaches the setting information providing unit providing setting information to other VPN sites). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson of automatically configuring broadcast domain with configuration and apply the teaching of Furukawa of having more than two broadcast domain in order to provide the predicable result of having more than two broadcast domains. One ordinary skill in the art would have been motivated to combine the teachings in order to configure and provide setting information to other VPNs for usage in communication and avoid conflicting IP address(Furukawa, para.5).

As per claim 85, the apparatus of claim 82, wherein the controller is at least in part capable of affecting the operation of the another network device(Aguayo, Fig.1, para.22,23 teaches automatically configuring and managing VPNs which affects network devices in VPNs).
Claims 54,55,66, rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2007/0275701 issued to Jonker.
As per claim 54, Aguayo in view of Poisson teaches the method of claim 34, wherein the transmitting to the another of the two or more broadcast domains comprises transmitting the broadcast domain configuration of the one of the two or more broadcast domains(Poisson, Fig.1 teaches transmitting the configuration info.).Motivation to combine set forth in claim 34.  However does not explicitly teach transmitting a portion.
Jonker explicitly teaches  transmitting a portion(para.157; teaches transmitting only a portion of the configuration).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson of transmitting configuration info. to the broadcast domain to include the teaching of Jonker of transmitting a portion of the configuration in order to provide the predictable result of transmitting only a portion of the configuration info. to the broadcast domain.
One ordinary skill in the art would have been motivated to combine the teachings in order to save bandwidth as only a portion of the updated configuration is being sent.
As per claim 55, Aguayo in view of Poisson in view of Jonker the method of claim 54, wherein the transmitting a portion of the broadcast domain configuration of the one of the two or more broadcast domains comprises transmitting a digest of the broadcast domain configuration of the one of the two or more broadcast domains via a controller implementing a policy(para.98 of applicant’s spec. cites a portion as a “digest”, Jonker para.157, teaches transmitting a portion of the configuration from a server, ie controller, para.170,175 teaches the server implementing a policy). Therefore it would have been 
As per claim 66, Aguayo in view of Poisson teaches the method of claim 65, wherein the transmitting to the another of the two or more broadcast domains comprises transmitting the broadcast domain configuration of the one of the two or more broadcast domains(Poisson, Fig.1 teaches transmitting the configuration info.).Motivation to combine set forth in claim 34.  However does not explicitly teach transmitting a portion. Jonker teaches digesting without human intervention at least one of the plurality of broadcast domain configurations before the transmitting the at least one of the plurality of broadcast domain configurations((para.98 of applicant’s spec. cites a portion as a “digest”, Jonker para.157, teaches transmitting a portion of the configuration from a server). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson of transmitting configuration info. to the broadcast domain to include the teaching of Jonker of transmitting a portion of the configuration in order to provide the predictable result of transmitting only a portion of the configuration info. to the broadcast domain. One ordinary skill in the art would have been motivated to combine the teachings in order to .
Claims 56,57 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2007/0275701 issued to Jonker in view of US 2010/0299385 issued to Root et al.(Root)
As per claim 56, Aguayo in view of Poisson  in view of Jonker teaches the method of claim 55, however does not explicitly teach wherein the policy comprises at least one of the following: user specified parameters, system specified parameters, management parameters, reliability parameters, performance parameters or any combination thereof.
Root explicitly teaches wherein the policy comprises at least one of the following: user specified parameters, system specified parameters, management parameters, reliability parameters, performance parameters or any combination thereof(para.22; teaches user created permission rules that grant access).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson in view of Jonker to include the teaching of Root of user created permission rules that grant access in order to provide the predictable result of transmitting only a portion of the configuration info. to the broadcast domain based on a policy that includes user created permission rules. 
One ordinary skill in the art would have been motivated to combine the teachings in order to protect configuration data.
.
Claim 58-60,63 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2010/0199188 issued to Abu-Hakima et al.(Abu).
As per claim 58, Aguayo in view of Poisson  teaches the method of claim 34, and teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing VPNs) however does not teach assembling without human intervention a list of devices capable of communicating; and assembling without human intervention a list of services available.
Abu explicitly teaches assembling without human intervention a list of devices capable of communicating(para.98; list of communication devices connected); and assembling without human intervention a list of services available(para.22; list of services).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson to include the teaching of Abu of listing communication devices and list of services in order to provide the predictable result of listing services and devices for broadcast domain configuration. 

As per claim 59, Aguayo in view of Poisson  teaches the method of claim 34, teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing VPNs) however does not teach monitoring signal packets being communicated. Abu explicitly taches monitoring signal packets being communicated(para.16,76; monitoring IP network). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson to include the teaching of Abu of monitoring IP network in order to provide the predictable result of monitoring communication of the VPNs.  One ordinary skill in the art would have been motivated to combine the teachings in order to keep track of communications through the VPNs.
As per claim 60, Aguayo in view of Poisson in view of Abu teaches the method of claim 59, wherein the monitoring signal packets includes transmitting discovery packets(Abu, para. 14 teaches discovery) via the one of the two or more broadcast domains(Aguayo, para.22,23, VPNs), and monitoring responses(Abu, (para.16,76; monitoring IP network)via the one of the two or more broadcast domains(Aguayo, para.22,23, VPNs). Motivation to combine set forth in claim 59.
As per claim 63, Aguayo in view of Poisson  teaches the method of claim 34, and teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing .
Claim 61-62 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2010/0199188 issued to Abu-Hakima et al.(Abu) in view of US 2009/0119256 issued to Waters et al.(Waters).
As per claim 61, Aguayo in view of Poisson in view of Abu teaches  the method of claim 59, teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing VPNs) however does not teach wherein the monitoring signal packets comprises actively probing without human intervention.

Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson in view of Abu to include the teaching of Waters of probing in order to provide the predictable result of probing the VPNs. 
One ordinary skill in the art would have been motivated to combine the teachings in order to keep track of communications through the VPNs and collect information about VPNs.
As per claim 62, Aguayo in view of Poisson in view of Abu teaches  the method of claim 59, teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing VPNs) however does not teach wherein the monitoring signal packets comprises port scanning without human intervention one or more devices addressable. Waters explicitly teaches wherein the monitoring signal packets comprises port scanning without human intervention one or more devices addressable. (para.57; teaches port scanning ). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Aguayo in view of Poisson in view of Abu to include the teaching of Waters of port scanning in order to provide the predictable result of port scanning of devices in the VPNs. One ordinary skill in the art would have been motivated to combine the teachings in order to keep track of communications through the VPNs and collect information about VPNs.
Claims 71-75,78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0298367 issued to Furukawa in view of US 2013/0182712 issued to Aguayo et al.(Aguayo).
As per claim 71, Furukawa teaches the system of claim 70, and further signal packets from both the discovery device and the reflecting device(Fig.1, teaches different LAN sites with VPN routers), wherein the discovery device signal packets at least partially comprise a broadcast domain configuration generated without human intervention(Furukawa, Fig.1,2, teaches VPNsetting unit for transmitting setting information), however does not explicitly teach a controller, wherein the controller is capable of receiving signal packets.
Aguayo, explicitly teaches a controller, wherein the controller is capable of receiving signal packets(Fig.1, para.25,28-29; teaches management server, ie controller, and router contacting the management server through a secure communication channel.).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Furukawa of LAN site configuration to include the teachings of Aguayo of a management server for receiving packets from routers in order to provide the predictable result of using a management server for controlling the configuration of LAN sites in VPN.
One ordinary skill in the art would have been motivated to combine the teachings in order to centrally control configuration.

As per claim 73, Furukawa teaches the system of claim 70, and further comprising: a plurality of respective networks wherein at least one of the respective networks includes the at least two broadcast domains(Fig.1, teaches different LAN sites with VPN routers) and further teaches receiving signal packets from a respective discovery device and is further capable of transmitting the signal packets to a respective reflecting device(Fig.1,2, VPNsetting unit for transmitting setting information) however does not explicitly teach a controller wherein the controller is capable of sending and receiving data. Aguayo, explicitly teaches a controller wherein the controller is capable of sending and receiving data (Fig.1, para.25,28-29; teaches management server, ie controller, and router contacting the management server through a secure communication channel.). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Furukawa of LAN site configuration to include the teachings of Aguayo of a management server for receiving packets from routers and sending data to routers in order to provide the predictable result of using a management server as an intermediary for controlling the configuration of LAN sites in VPN. One ordinary skill in the art would have been motivated to combine the teachings in order to centrally control configuration.
As per claim 74, Furukawa in view of Aguayo teaches the system of claim 73, wherein the signal packets comprise a broadcast domain configuration generated 
As per claim 75, Furukawa in view of Aguayo teaches the system of claim 74, wherein the controller is capable of providing one or more instructions(Aguayo, Fig.1, para.25,28-29; teaches management server, ie controller, and router contacting the management server through a secure communication channel and receiving packets from the router and sending packets to the routers) to a discovery device of one the plurality of respective networks to transmit the broadcast domain configuration to a reflecting device of another of the plurality of respective networks(Furukawa, Fig.1,2, teaches VPNsetting unit for transmitting setting information). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Furukawa of LAN site configuration to include the teachings of Aguayo of a management server for receiving packets from routers and sending data to routers in order to provide the predictable result of using a management server as an intermediary for controlling the configuration of LAN sites in VPN. One ordinary skill in the art would have been motivated to combine the teachings in order to centrally control configuration.
As per claim 78, the system of claim 74, wherein the controller is further capable of storing the broadcast domain configuration(Aguayo, Fig.1,  para.22,33, management server stores configuration). Motivation to combine set forth in claim 74.


Claims 76 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0298367 issued to Furukawa in view of US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of in view of US 2007/0275701 issued to Jonker.
As per claim 76, Furukawa in view of Aguayo teaches the system of claim 74,  however does not explicitly teach wherein the controller is further capable of digesting the broadcast domain configuration without human intervention.
Jonker teaches  the controller is further capable of digesting the broadcast domain configuration without human intervention(para.98 of applicant’s spec. cites a portion as a “digest”, Jonker para.157, teaches transmitting a portion of the configuration from a server, ie controller,).
 Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings Furukawa in view of Aguayo of transmitting configuration info. to the broadcast domain to include the teaching of Jonker of transmitting a portion of the configuration via a server in order to provide the predictable result of transmitting only a portion of the configuration info. to the broadcast domain.
One ordinary skill in the art would have been motivated to combine the teachings in order to save bandwidth as only a portion of the updated configuration is being sent and provide rules for formatting and/or transmission.
Claims 77 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0298367 issued to Furukawa in view of US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of in view of US 2008/0104215 issued to Excoffier et al.(Excoffier).

Excoffier teaches the controller is further capable of augmenting the broadcast domain configuration without human intervention (Excoffier, para.5, 38; teaches modifying, ie augmenting, the configuration data).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Furukawa in view of Aguayo to include the teaching of Excoffier of modifying the configuration data in order provide the predictable result of modifying the configuration data before sending it to the VPNs.
One ordinary skill in the art would have been motivated to combine the teaching in order to ensure configuration format is compatible with different systems and manage configuration data(Excoffier, para.13,36).
Claims 83,84 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0182712 issued to Aguayo et al.(Aguayo) in view of US 2003/0030662 issued to Poisson et al.(Poisson) in view of US 2008/0298367 issued to Furukawa in view of US 2008/0104215 issued to Excoffier et al.(Excoffier).
As per claim 83, Aguayo in view of Poisson in view of Furukawa teaches the apparatus of claim 82, teaches generating broadcast domain configuration of the one of the two or more broadcast domain(Aguyao, para.22,23 teaches automatically configuring and managing VPNs) however does not teach yet another network device, the yet another network device including a capability to emulate, without human intervention.

Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Aguayo in view of Poisson in view of Furukawa to include the teaching of Excoffier of translating configuration data into a format that is compatible in order provide the predictable result of translating broadcast domain configuration into a compatible format.
One ordinary skill in the art would have been motivated to combine the teaching in order to ensure configuration format is compatible with different systems and manage configuration data(Excoffier, para.13,36).
As per claim 84, Aguayo in view of Poisson in view of Furukawa in view of Excoffier teaches the apparatus of claim 83, wherein the yet another network device is capable of receiving the broadcast domain configuration from the other network device(Aguyao, para.22,23 teaches automatically configuring and managing VPNs)
Allowable Subject Matter
Claim 45,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

US 2006/0184998 issued to Smith et al., teaches automatizing configuring, managing, and maintaining a network device or VPN through configuration
US 2003/0140131 issued to Chandrashekhar et al., teaches dynamically managing VPNs
US 2005/0193103 issued to Drabik, teaches automatic configuration and management of VPN
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BACKHEAN TIV/
Primary Examiner
Art Unit 2459